5DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of Group I, Species B, drawn to claims 1-4, 7-10, and 20, in the reply filed on 07/30/2021 is acknowledged.  The traversal is on the ground(s) that: Applicant asserts that the process cannot be practiced by a materially different apparatus as the process requires a substrate with a first ceramic layer including a Nernst cell; a second ceramic layer including a reference cell; a third ceramic layer; a heater element positioned between the second ceramic layer and the third ceramic layer; and an alumina coating on the substrate. Likewise, each of these elements are required in the apparatus claims and therefore are not materially different. Essentially, since the apparatus claim scope is substantially similar to the process claim scope, there is no additional burden in searching both claim sets. Therefore, Applicant respectfully requests reconsideration of the restriction requirement. 
This argument is not found persuasive. It is first noted that Applicant did not address the actual restriction requirement as mailed on 06/08/2021, which relies upon MPEP §806.05(f) rather than MPEP 806.05(e) as argued by the Applicant. The distinct groups are between a product and a process of making the product [806.05(f)], not a method of using the product [806.05(e)]. Applicant’s arguments are therefore moot as they do not address the actual restriction requirement. The restriction requirement 
The requirement is still deemed proper and is therefore made FINAL. 

Information Disclosure Statement
It is noted that an information disclosure statement (IDS) was not included in the electronic file wrapper of the instant application. Applicant is reminded of the duty to disclose information material to patentability as defined by 37 C.F.R. 1.56 (also see MPEP 2001). 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “substrate 17” [see Paras. 0033-0035 and 0038-0039 of the filed specification]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "the Pd/Pt precursors" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim limitations rise to the level of indefinite because claim 9 depends from claim 8, which previously recites “nitrate based including Pd(NO3)2 and Pt(NO3)4” or “chloride based including PdCl2 and PtCl2”. It is unclear if the limitations of claim 9 apply to either or both of the optional elements of claim 8. Assuming the limitation applies to either of the nitrate or chloride based precursors, the Examiner suggests reciting “to dry the alumina slurry with the catalyst precursor solution” such that proper antecedence is established. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-4, 7-10, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Imagawa (US 2012/0305397 A1).
Regarding claim 1, Imagawa discloses an oxygen sensor for a motor vehicle (oxygen sensor element to sense the concentration of oxygen in an exhaust gas from an internal combustion engine of a motor vehicle [Para. 0135]), the sensor comprising:
a substrate including:
a first ceramic layer including a Nernst cell (solid electrolyte body 11 (Fig. 1) or solid electrolyte body 41 (Fig. 7) is made of a ceramic such as zirconia and includes a pair of electrodes 12/13 (Fig. 1) or 42/43 (Fig. 7) to form a Nernst cell [Paras. 0043, 0050-0051, 0128; Figs. 1 and 7; 
a second ceramic layer including a reference cell (reference gas formation layer 14 is formed of alumina and includes a reference gas chamber 140 (Fig. 1) or solid electrolyte body 11 is formed of zirconia and includes reference electrodes “cell” 12/13 (Fig. 7) [Paras. 0052, 0125-0126]);
a third ceramic layer, the second ceramic layer positioned between the first ceramic layer and the third ceramic layer (heater substrate 15 is a ceramic sheet wherein the reference gas chamber formation layer 14 “second ceramic layer” is positioned between the solid electrolyte body 11 “first ceramic layer” and the heater substrate 15 “third ceramic layer” of Fig. 1 [Para. 0071; Fig. 1] or heater substrate 15 is a ceramic sheet wherein the solid electrolyte body 11 “second ceramic layer” is positioned between the solid electrolyte body 41 “first ceramic layer” and the heater substrate 15 “third ceramic layer [Paras. 0071, 0127-0128; Fig. 7]); and
a heater element positioned between the second ceramic layer and the third ceramic layer (electrical heating element 151 is positioned between the reference gas chamber formation layer 14 “second ceramic layer” and the heater substrate 15 “third ceramic layer [Para. 0054; Fig. 1] or electrical heating element 151 is positioned between solid electrolyte layer 11 “second ceramic layer” and the heater substrate 15 “third ceramic layer” [Para. 0127; Fig. 7]); and
an alumina coating covering the substrate (catalyst layer 2 is formed of alumina supporting particles 21 and covers at least the edge of the solid electrolyte layer 11 “substrate” [Para. 0062-0063; Figs. 1-2] or catalyst layer 2 that is formed of alumina supporting particles 21 covers the entire substrate of the sensor element [Para. 0131; Figs. 2 and 7]), palladium (Pd) and platinum (Pt) catalyst particles being uniformly distributed in the alumina coating (the catalyst layer 2 is formed of alumina support particles and further includes catalytic noble metal particles 22 each of which is made of an alloy that contains at least Pt, such as a Pt-Pd alloy, a Pt-Rh alloy or a Pt-Pd-Rh alloy wherein the catalytic noble metals particles in the catalyst layer do not aggregate and are uniformly dispersed along the catalyst layer 2 [Paras. 0023, 0046, 0063, 0091-0093; Figs. 1-2 and 7]).
Regarding claim 2, Imagawa further discloses wherein the Nernst cell is defined by a first electrode and a second electrode spaced apart from the first electrode (first electrode 12 and second electrode 13 form a Nernst cell (Fig. 1) or first electrode 42 and second electrode 43 form a Nernst cell (Fig. 7) [Paras. 0043, 0050-0051, 0128; Figs. 1 and 7]).
Regarding claim 3
Regarding claim 4, Imagawa further discloses the reference cell is a hollow region in the second ceramic layer to provide a channel for gas flow (the reference gas chamber 140 “reference cell” is formed in the reference gas chamber formation layer 14 “second ceramic layer” and is a hollow region that provides a channel for reference gas to flow [Para. 0053; Fig. 1]). 
Regarding claims 7-9, The Applicant is advised that the limitations of claims 7-9 are product-by-process limitations. Specifically, the limitations “wherein an alumina slurry is sprayed onto the substrate to form the alumina coating which is subsequently dipped into a catalyst precursor solution”, of instant claim 7, “wherein the catalyst precursor solution is nitrate based including Pd(NO3)2 and Pt(NO3)4 or chloride based including PdCl2 and PtCl2”, of instant claim 8, and “wherein an external heater is activated to dry the alumina slurry with the Pd/Pt precursors”, of instant claim 9, further limit the process of making the device but fail to further limit the device itself. There is no apparent difference between the apparatus as claimed and the prior art as taught by Imagawa as outlined in the rejection of claim 1 above [see MPEP 2113]. 
Regarding claim 10, Imagawa further discloses wherein the alumina coating fully covers the substrate (the catalyst layer 2 is formed so as to cover the entire outer surface 100 of the main body 10 wherein the catalyst layer 2 is formed of alumina supporting particles [Para. 0062-0063, 0131; Fig. 7]).
Regarding claim 20, Imagawa discloses an oxygen sensor for a motor vehicle (oxygen sensor element to sense the concentration of oxygen in an exhaust gas from an internal combustion engine of a motor vehicle [Para. 0135]), the sensor comprising:
a substrate including:
a first ceramic layer including a Nernst cell, the Nernst cell being defined by a first electrode and a second electrode spaced apart from the first electrode, the first electrode and the second electrode being made from Pt (solid electrolyte body 11 is made of a ceramic such as zirconia and includes a pair of electrodes 12/13 that are spaced apart from one another to form a Nernst cell, wherein the electrodes are made of Pt [Paras. 0043, 0050-0052; Fig. 1]);
a second ceramic layer including a reference cell, the reference cell being a hollow region in the second ceramic layer to provide a channel for gas flow (reference gas formation layer 14 is formed of alumina and includes a reference gas chamber 140 that is formed in the layer 14 as a hollow channel where reference gas flows [Paras. 0052-0053; Fig. 1]);
a third ceramic layer, the second ceramic layer positioned between the first ceramic layer and the third ceramic layer (heater substrate 15 is a ceramic sheet wherein the reference gas chamber formation layer 14 “second ceramic layer” is positioned between the solid electrolyte body 11 “first ceramic layer” and the heater substrate 15 “third ceramic layer” of Fig. 1 [Para. 0071; Fig. 1]); and
a heater element positioned between the second ceramic layer and the third ceramic layer (electrical heating element 151 is positioned between the reference gas chamber formation layer 14 “second ceramic layer” and the heater substrate 15 “third ceramic layer [Para. 0054; Fig. 1]); and
an alumina coating covering the substrate (catalyst layer 2 is formed of alumina supporting particles 21 and covers at least the edge of the solid electrolyte layer 11 “substrate” [Para. 0062-0063; Figs. 1-2]), palladium (Pd) and platinum (Pt) catalyst particles being uniformly distributed in the alumina coating (the catalyst layer 2 is formed of alumina support particles and further includes catalytic noble metal particles 22 each of which is made of an alloy that contains at least Pt, such as a Pt-Pd alloy, a Pt-Rh alloy or a Pt-Pd-Rh alloy wherein the catalytic noble metals particles in the catalyst layer do not aggregate and are uniformly dispersed along the catalyst layer 2 [Paras. 0023, 0046, 0063, 0091-0093; Figs. 1-2 and 7]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishijima et al. (US 2019/0242848 A1) disclose a porous protective layer that entirely covers the sensor element that includes noble metal catalyst particles including two or more of palladium, rhodium and platinum. Murai et al. (JP 5533767 B2, machine translation) disclose a dip coating technique. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA L ALLEN/Examiner, Art Unit 1795